     Case 6:20-cv-00001-JRH-CLR Document 8 Filed 09/30/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                                                                     U.S.DI
                       SOUTHERN DISTRICT OF GEORGIA                                 'I


                               STATESBORO DIVISION
                                                                     zez;l SEP 30 P 12: 50
TREVER WAGNER,                            ]                        I :
                                                               .
                                          ]                              SO..,.   • OA.
                                          ]
                  Plaintiff,              ]
                                          ]
V.                                        ]          CV620-001
                                          ]
ADAMS, etal.,                             ]
                                          ]
                                          ]
                   Defendants.            )

                                      ORDER


        After a careful de novo review of the record in this case, the Court concurs


with the Magistrate Judge's Report and Recommendation [R&R] of April 10

2020, to which no objections have been filed.           Accordingly, the R&R is

ADOPTED and the case is DISMISSED.


        ORDER ENTERED at Augusta, Georgia, this                          of September,

2020.




                                                   HALL, CHIEF JUDGE
                                       miTpb STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
